Citation Nr: 1122957	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a March 2011 Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal as to the issue of an increased compensable rating for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required.


FINDING OF FACT

By written statement in January 2011, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of an increased initial rating for tinnitus. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of an increased initial rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, or at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a Veteran or his authorized representative.  38 C.F.R. § 20.204(a).

In the June 2009 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent evaluation.  The Veteran appealed the 10 percent evaluation assigned.  In a written statement in January 2011,  prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of an increased initial rating for tinnitus.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue. 38 C.F.R. §§ 20.202, 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue.

ORDER

The claim of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The Board finds that a VA medical examination is necessary with respect to the appellant's claim of entitlement to an increased rating for his service-connected bilateral hearing loss.  At his March 2011 hearing the Veteran testified that his bilateral hearing loss was worse than indicated by the noncompensable rating assigned.  He further testified that the June 2009 and December 2010 VA examinations were inadequate for rating purposes.  The first examination had equipment problems which prevented an adequate examination.  In the second examination the audiologist stopped the examination because the Veteran had difficulty hearing the spoken word and would not guess the words.

A review of the records reveals that in the June 2009 VA audiometric examination, the Veteran reported difficulty understanding in a noisy area and in groups of people.  Pure tone thresholds, in decibels, were as follows:  

HERTZ
500
1000
2000
3000
4000
RIGHT
25
30
35
50
60
LEFT
30
30
35
50
55

Average pure tone thresholds, in decibels (dB), were 44 dB for the right ear and 43 dB for the left ear.  Speech audiometry revealed 86 percent speech discrimination for the right ear and 78 percent for the left ear.  

In the December 2010 audiometric examination, the examiner noted that the Veteran's test results were inconsistent and did not appear to reflect his maximum effort.  He was reinstructed and encouraged throughout the testing with no improvement in his admitted response.  There was poor inter-test reliability.  The examiner noted that while there was some hearing loss it was not to the extent that he was admitting.  Test results were considered invalid and unreliable.

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination and cooperating with the examiner.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence. See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).   He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.  38 C.F.R. § 3.655 (2010).

In light of his assertions, the Board finds that another VA medical examination in necessary to ensure that the appellant is appropriately rated. Id.; see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

The Veteran should be accorded a new examination to determine the current severity and extent of his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him if he has received any treatment since December 2008 for his bilateral hearing disorder.  If he has, then request the necessary medical releases from the Veteran, and obtain those records and any other treatment records identified by the Veteran that are not already of record.

2.   Following the development set forth above, the Veteran should be scheduled for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his bilateral hearing loss disability.  The claims file should be made available to the examiner in conjunction with the examination.

The examiner should perform all indicated tests and studies, and the examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

In addition, the VA examiner should provide an interpretation of the Veteran's audiological testing in the claims file.  Specifically, the July 2009 and December 2010 VA audiometric examinations, as well as any private audiology examinations should be reviewed.  If the pure tone thresholds are obtained in graphical form, the examiner should translate the graphs of the Veteran's puretone threshold levels into numerical form by providing the Veteran's puretone thresholds at each of the relevant frequencies.  The examiner should also clarify whether the speech recognition scores are based on the Maryland CNC word list.

3.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010).   In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Following any other indicated development, the RO/AMC should readjudicate the claim.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 

Department of Veterans Affairs


